Exhibit 10.2

 

Execution Version

 

AMENDED AND RESTATED 

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of November 17, 2020, is made and entered into by and among:

 

(i) GCM Grosvenor Inc., a Delaware corporation (the “Company”);

 

(ii) CF Finance Holdings LLC, a Delaware limited liability company (the
“Sponsor”);

 

(iii) Grosvenor Holdings, L.L.C., a Delaware limited liability company, GCM
Grosvenor Management, LLC, a Delaware limited liability company, and Grosvenor
Holdings II, L.L.C., a Delaware limited liability company (collectively, the
“GCM Equityholders”); and

 

(iv) the PIPE Investors (as defined below) (each such party, together with the
Sponsor, the GCM Equityholders and any person or entity who hereafter becomes a
party to this Agreement pursuant to Section 5.2 of this Agreement, a “Holder”
and collectively the “Holders”).

 

RECITALS

 

WHEREAS, CF Finance Acquisition Corp., a Delaware corporation and predecessor to
the Company (“CFFA”), and the Sponsor are party to that certain Registration
Rights Agreement, dated as of December 12, 2018 (the “Original RRA”);

 

WHEREAS, the Company has entered into that certain Transaction Agreement, dated
as of August 2, 2020 (as it may be amended or supplemented from time to time,
the “Transaction Agreement”), by and among the Company, CFFA, Grosvenor Capital
Management Holdings, LLLP, a Delaware limited liability limited partnership
(“GCM LLLP”), the GCM Equityholders, CF Finance Intermediate Acquisition, LLC, a
Delaware limited liability company and a direct, wholly owned subsidiary of the
Company, GCM V, LLC, a Delaware limited liability company, GCMH GP, L.L.C., a
Delaware limited liability company, and the Sponsor, pursuant to which the
parties thereto have agreed to consummate the Transactions (as defined in the
Transaction Agreement);

 

WHEREAS, pursuant to the Transaction Agreement, CFFA merged with and into the
Company, with CFFA ceasing to exist as a separate corporation and the Company
surviving the merger as the surviving corporation;

 

WHEREAS, pursuant to the amended and restated its certificate of incorporation
of the Company (such amended and restated certificate of incorporation, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified form time, the “Company Certificate of Incorporation”), the Company is
authorized to issue the following classes of stock: (A) Class A Common Stock,
par value $0.0001 per share (the “Class A Common Stock”), (B) Class B Common
Stock, par value $0.0001 per share, (C) Class C Common Stock, par value $0.0001
per share, and (D) Preferred Stock, par value $0.0001 per share;

 

WHEREAS, following the consummation of the Transactions, GCM LLLP has provided
the GCM Equityholders with a redemption right pursuant to which the GCM
Equityholders may redeem their common units in GCM LLLP (the “Common Units”) for
cash or, at the Company’s option, exchange Common Units for an equal number of
shares of Class A Common Stock upon the terms and subject to the conditions set
forth in the GCM LLLP Partnership Agreement and the Company Certificate of
Incorporation;

 

 

 

  

WHEREAS, on the date hereof, the PIPE Investors purchased an aggregate of
19,500,000 shares of Class A Common Stock in transactions exempt from
registration under the Securities Act (the “PIPE Shares”); and

 

WHEREAS, in connection with the consummation of the transactions described
above, the Company (as successor to CFFA) and the Sponsor desire to amend and
restate the Original RRA in its entirety as set forth herein, and the Company
and the Holders desire to enter into this Agreement, pursuant to which the
Company shall grant the Holders certain registration rights with respect to the
Registrable Securities (as defined below) on the terms and conditions set forth
in this Agreement.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer of the Company or the Board, after consultation with counsel to the
Company, (i) would be required to be made in any Registration Statement or
Prospectus in order for the applicable Registration Statement or Prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein (in the case of any
prospectus and any preliminary prospectus, in the light of the circumstances
under which they were made) not misleading, (ii) would not be required to be
made at such time if the Registration Statement were not being filed, declared
effective or used, as the case may be, and (iii) the Company has a bona fide
business purpose for not making such information public.

 

“Action” means any claim, action, suit, audit, examination, assessment,
arbitration, mediation or inquiry, or any proceeding or investigation, by or
before any Governmental Authority.

 

“Agreement” shall have the meaning given in the Preamble hereto.

 

“Board” means the board of directors of the Company.

 

“Block Trade” shall have the meaning given in Section 2.4.1.

 

“Class A Common Stock” shall have the meaning given in the Recitals hereto.

 

“Closing” shall have the meaning given in the Transaction Agreement.

 

“Closing Date” shall have the meaning given in the Transaction Agreement.

 

“Commission” shall mean the Securities and Exchange Commission.

 

2

 

  

“Common Units” shall have the meaning given in the Recitals hereto.

 

“Company” shall have the meaning given in the Preamble hereto and includes the
Company’s successors by recapitalization, merger, consolidation, spin-off,
reorganization or similar transaction.

 

“Company Certificate of Incorporation” shall have the meaning given in the
Recitals hereto.

 

“Demanding Holder” shall have the meaning given in Section 2.1.4.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“FINRA” the Financial Industry Regulatory Authority Inc.

 

“Form S-1 Shelf” shall have the meaning given in Section 2.1.1.

 

“Form S-3 Shelf” shall have the meaning given in Section 2.1.1.

 

“GCM Equityholders” shall have the meaning given in the Preamble hereto.

 

“GCM LLLP Partnership Agreement” shall mean the Fifth Amended and Restated
Limited Liability Limited Partnership Agreement of GCM LLLP, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified form
time to time.

 

“Governmental Authority” means any federal, state, provincial, municipal, local
or foreign government, governmental authority, regulatory or administrative
agency (which for the purposes of this Agreement shall include FINRA and the
Commission), governmental commission, department, board, bureau, agency or
instrumentality, court or tribunal.

 

“Governmental Order” means any order, judgment, injunction, decree, writ,
stipulation, determination or award, in each case, entered by or with any
Governmental Authority.

 

“Holder Information” shall have the meaning given in Section 4.1.2.

 

“Holders” shall have the meaning given in the Preamble hereto, for so long as
such person or entity holds any Registrable Securities.

 

“Law” means any statute, law, ordinance, rule, regulation or Governmental Order,
in each case, of any Governmental Authority.

 

“Lock-up Period” shall have the meaning given in the Stockholders Agreement.

 

“Maximum Number of Securities” shall have the meaning given in Section 2.1.5.

 

“Merger” shall have the meaning given in the Recitals hereto.

 

“Minimum Takedown Threshold” shall have the meaning given in Section 2.1.4.

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements in a Registration Statement or
Prospectus (in the case of a Prospectus, in the light of the circumstances under
which they were made) not misleading.

 

3

 



 

“Original RRA” shall have the meaning given in the Recitals hereto.

 

“Permitted Transferees” shall mean any person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Lock-up Period pursuant to the Stockholders
Agreement.

 

“Piggyback Registration” shall have the meaning given in Section 2.2.1.

 

“PIPE Investors” shall mean the investors set forth on Schedule 1 who purchased
PIPE Shares pursuant to subscription agreements, each dated as of August 2,
2020, by and between CFFA and such PIPE Investor.

 

“PIPE Shares” shall have the meaning given in the Recitals hereto.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Registrable Security” shall mean (a) any outstanding shares of Class A Common
Stock held by a Holder immediately following the Closing (including the PIPE
Shares and shares of Class A Common Stock distributable pursuant to the
Transaction Agreement), (b) any shares of Class A Common Stock that may be
acquired by Holders upon the exercise of a warrant or other right to acquire
Class A Common Stock held by a Holder immediately following the Closing, (c) any
shares of Class A Common Stock issued by the Company to a Holder in connection
with (x) the redemption by a Holder of Common Units owned by any Holder or (y)
at the election of the Company, a direct exchange for Common Units owned by any
Holder, in each case in accordance with the terms of the GCM LLLP Partnership
Agreement and the Company Certificate of Incorporation, (d) any outstanding
shares of Class A Common Stock or warrants to purchase shares of Class A Common
Stock (including any shares of Class A Common Stock issued or issuable upon the
exercise of any such warrant) of the Company acquired by a Holder following the
date hereof to the extent that such securities are “restricted securities” (as
defined in Rule 144) or are otherwise held by an “affiliate” (as defined in Rule
144) of the Company, and (e) any other equity security of the Company or any of
its subsidiaries issued or issuable with respect to any securities referenced in
clause (a), (b), (c) or (d) above by way of a stock dividend or stock split or
in connection with a recapitalization, merger, consolidation, spin-off,
reorganization or similar transaction; provided, however, that, as to any
particular Registrable Security, such securities shall cease to be Registrable
Securities upon the earliest to occur of: (A) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement by the applicable
Holder; (B) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (C) such securities shall have ceased to be outstanding;
(D) such securities may be sold without registration pursuant to Rule 144 or any
successor rule promulgated under the Securities Act (but with no volume or other
restrictions or limitations including as to manner or timing of sale); and
(E) such securities have been sold to, or through, a broker, dealer or
underwriter in a public distribution or other public securities transaction. For
the avoidance of doubt, while Common Units may constitute Registrable
Securities, under no circumstances shall the Company be obligated to register
Common Units, and only shares of Class A Common Stock issuable upon redemption
or exchange of Common Units will be registered.

 

4

 

 

“Registration” shall mean a registration, including any related Shelf Takedown,
effected by preparing and filing a registration statement, prospectus or similar
document in compliance with the requirements of the Securities Act, and the
applicable rules and regulations promulgated thereunder, and such registration
statement becoming effective.

 

“Registration Expenses” shall mean the expenses of a Registration, including,
without limitation, the following:

 

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any national securities exchange on which the Class A Common Stock is then
listed;

 

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of outside counsel for the Underwriters in
connection with blue sky qualifications of Registrable Securities);

 

(C) printing, messenger, telephone and delivery expenses;

 

(D) reasonable fees and disbursements of counsel for the Company;

 

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

 

(F) reasonable fees and expenses of one legal counsel selected by the
majority-in-interest of the Demanding Holders in an Underwritten Offering.

 

“Registration Statement” shall mean any registration statement that covers
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Requesting Holders” shall have the meaning given in Section 2.1.5.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf” shall mean the Form S-1 Shelf, the Form S-3 Shelf or any Subsequent
Shelf Registration, as the case may be.

 

“Shelf Registration” shall mean a registration of securities pursuant to a
registration statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

 

“Shelf Takedown” shall mean an Underwritten Shelf Takedown or any proposed
transfer or sale using a Registration Statement, including a Piggyback
Registration.

 

“Sponsor” shall have the meaning given in the Preamble hereto.

 

“Stockholders Agreement” shall mean the Stockholders Agreement of the Company,
dated as of November 17, 2020, by and among the Company and the GCM
Equityholders, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Subsequent Shelf Registration” shall have the meaning given in Section 2.1.2.

 

“Transaction Agreement” shall have the meaning given in the Recitals hereto.

 

5

 

  

“Transactions” shall have the meaning given in the Recitals hereto.

 

“Transfer” shall mean the (a) sale of, offer to sell, contract or agreement to
sell, hypothecate, pledge, grant of any option to purchase or otherwise dispose
of or agreement to dispose of, directly or indirectly, or establishment or
increase of a put equivalent position or liquidation with respect to or decrease
of a call equivalent position within the meaning of Section 16 of the Exchange
Act with respect to, any security, (b) entry into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (c) public announcement of
any intention to effect any transaction specified in clause (a) or (b).

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal and not as part of such dealer’s market-making
activities.

 

“Underwritten Offering” shall mean a Registration in which securities of the
Company are sold to an Underwriter in a firm commitment underwriting for
distribution to the public.

 

“Underwritten Shelf Takedown” shall have the meaning given in Section 2.1.4.

 

“Withdrawal Notice” shall have the meaning given in Section 2.1.6.

 

Article II
REGISTRATIONS AND OFFERINGS

 

2.1 Shelf Registration.

 

2.1.1 Filing. The Company shall file within 30 days of the Closing Date, and use
commercially reasonable efforts to cause to be declared effective as soon as
practicable thereafter, a Registration Statement for a Shelf Registration on
Form S-1 (the “Form S-1 Shelf”) or, if the Company is eligible to use a
Registration Statement on Form S-3, a Shelf Registration on Form S-3 (the “Form
S-3 Shelf”), in each case, covering the resale of all the Registrable Securities
(determined as of two business days prior to such filing) on a delayed or
continuous basis. Such Shelf shall provide for the resale of the Registrable
Securities included therein pursuant to any method or combination of methods
legally available to, and requested by, any Holder named therein. The Company
shall maintain a Shelf in accordance with the terms hereof, and shall prepare
and file with the SEC such amendments, including post-effective amendments, and
supplements as may be necessary to keep a Shelf continuously effective,
available for use and in compliance with the provisions of the Securities Act
until such time as there are no longer any Registrable Securities. In the event
the Company files a Form S-1 Shelf, the Company shall use its commercially
reasonable efforts to convert the Form S-1 Shelf (and any Subsequent Shelf
Registration) to a Form S-3 Shelf as soon as practicable after the Company is
eligible to use Form S-3.

 

6

 

 

2.1.2 Subsequent Shelf Registration. If any Shelf ceases to be effective under
the Securities Act for any reason at any time while Registrable Securities are
still outstanding, the Company shall, subject to Section 3.4, use its
commercially reasonable efforts to as promptly as is reasonably practicable
cause such Shelf to again become effective under the Securities Act (including
obtaining the prompt withdrawal of any order suspending the effectiveness of
such Shelf), and shall use its commercially reasonable efforts to as promptly as
is reasonably practicable amend such Shelf in a manner reasonably expected to
result in the withdrawal of any order suspending the effectiveness of such Shelf
or file an additional registration statement as a Shelf Registration (a
“Subsequent Shelf Registration”) registering the resale of all Registrable
Securities (determined as of two business days prior to such filing), and
pursuant to any method or combination of methods legally available to, and
requested by, any Holder named therein. If a Subsequent Shelf Registration is
filed, the Company shall use its commercially reasonable efforts to (i) cause
such Subsequent Shelf Registration to become effective under the Securities Act
as promptly as is reasonably practicable after the filing thereof (it being
agreed that the Subsequent Shelf Registration shall be an automatic shelf
registration statement (as defined in Rule 405 promulgated under the Securities
Act) if the Company is a well-known seasoned issuer (as defined in Rule 405
promulgated under the Securities Act) at the most recent applicable eligibility
determination date) and (ii) keep such Subsequent Shelf Registration
continuously effective, available for use and in compliance with the provisions
of the Securities Act until such time as there are no longer any Registrable
Securities. Any such Subsequent Shelf Registration shall be on Form S-3 to the
extent that the Company is eligible to use such form. Otherwise, such Subsequent
Shelf Registration shall be on another appropriate form.

 

2.1.3 Additional Registerable Securities. In the event that any Holder holds
Registrable Securities that are not registered for resale on a delayed or
continuous basis, the Company, upon request of a GCM Equityholder or the
Sponsor, shall promptly use its commercially reasonable efforts to cause the
resale of such Registrable Securities to be covered by either, at the Company’s
option, the Shelf (including by means of a post-effective amendment) or a
Subsequent Shelf Registration and cause the same to become effective as soon as
practicable after such filing and such Shelf or Subsequent Shelf Registration
shall be subject to the terms hereof; provided, however, that the Company shall
only be required to cause such Registrable Securities to be so covered twice per
calendar year for the GCM Equityholders, on the one hand, and the Sponsor, on
the other hand.

 

2.1.4 Requests for Underwritten Shelf Takedowns. At any time and from time to
time when an effective Shelf is on file with the Commission, any GCM
Equityholder or the Sponsor (any of the GCM Equityholders or the Sponsor being,
in such case, a “Demanding Holder”) may request to sell all or any portion of
its Registrable Securities in an Underwritten Offering or other coordinated
offering that is registered pursuant to the Shelf (each, an “Underwritten Shelf
Takedown”); provided that the Company shall only be obligated to effect an
Underwritten Shelf Takedown if such offering shall include Registrable
Securities proposed to be sold by the Demanding Holder with a total offering
price reasonably expected to exceed, in the aggregate, $50 million (the “Minimum
Takedown Threshold”). All requests for Underwritten Shelf Takedowns shall be
made by giving written notice to the Company, which shall specify the
approximate number of Registrable Securities proposed to be sold in the
Underwritten Shelf Takedown. Subject to Section 2.4.4, the Company shall have
the right to select the Underwriters for such offering (which shall consist of
one or more reputable nationally recognized investment banks), subject to the
initial Demanding Holder’s prior approval (which shall not be unreasonably
withheld, conditioned or delayed). The GCM Equityholders, on the one hand, and
the Sponsor, on the other hand, may each demand not more than two (2)
Underwritten Shelf Takedowns pursuant to this Section 2.1.4 in any 12-month
period. Notwithstanding anything to the contrary in this Agreement, the Company
may effect any Underwritten Offering pursuant to any then effective Registration
Statement, including a Form S-3, that is then available for such offering.

 

2.1.5 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Shelf Takedown, in good faith, advises the
Company, the Demanding Holders and the Holders requesting piggy back rights
pursuant to this Agreement with respect to such Underwritten Shelf Takedown (the
“Requesting Holders”) (if any) in writing that the dollar amount or number of
Registrable Securities that the Demanding Holders and the Requesting Holders (if
any) desire to sell, taken together with all other shares of Class A Common
Stock or other equity securities that the Company desires to sell and all other
shares of Class A Common Stock or other equity securities, if any, that have
been requested to be sold in such Underwritten Offering pursuant to separate
written contractual piggy-back registration rights held by any other
stockholders, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in the Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the “Maximum Number of
Securities”), then the Company shall include in such Underwritten Offering,
before including any shares of Class A Common Stock or other equity securities
proposed to be sold by Company or by other holders of Class A Common Stock or
other equity securities, the Registrable Securities of the Demanding Holders and
the Requesting Holders (if any) (pro rata based on the respective number of
Registrable Securities that each Demanding Holder and Requesting Holder (if any)
has requested be included in such Underwritten Shelf Takedown and the aggregate
number of Registrable Securities that the Demanding Holders and Requesting
Holders have requested be included in such Underwritten Shelf Takedown) that can
be sold without exceeding the Maximum Number of Securities.

 

7

 

  

2.1.6 Withdrawal. Prior to the filing of the applicable “red herring” prospectus
or prospectus supplement used for marketing such Underwritten Shelf Takedown, a
majority-in-interest of the Demanding Holders initiating an Underwritten Shelf
Takedown shall have the right to withdraw from such Underwritten Shelf Takedown
for any or no reason whatsoever upon written notification (a “Withdrawal
Notice”) to the Company and the Underwriter or Underwriters (if any) of their
intention to withdraw from such Shelf Takedown; provided that any GCM
Equityholder or the Sponsor may elect to have the Company continue an
Underwritten Shelf Takedown if the Minimum Takedown Threshold would still be
satisfied by the Registrable Securities proposed to be sold in the Underwritten
Shelf Takedown by the GCM Equityholders, the Sponsor or any of their respective
Permitted Transferees, as applicable. If withdrawn, a demand for an Underwritten
Shelf Takedown shall constitute a demand for an Underwritten Shelf Takedown for
purposes of Section 2.1.4, unless either (i) the Demanding Holder has not
previously withdrawn any Underwritten Shelf Takedown or (ii) the Holder
reimburses the Company for all Registration Expenses with respect to such
Underwritten Shelf Takedown; provided that, if a GCM Equityholder or the Sponsor
elects to continue an Underwritten Shelf Takedown pursuant to the proviso in the
immediately preceding sentence, such Underwritten Shelf Takedown shall instead
count as an Underwritten Shelf Takedown demanded by the GCM Equityholders or the
Sponsor, as applicable, for purposes of Section 2.1.4. Following the receipt of
any Withdrawal Notice, the Company shall promptly forward such Withdrawal Notice
to any other Holders that had elected to participate in such Shelf Takedown.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with a Shelf
Takedown prior to its withdrawal under this Section 2.1.6, other than if a
Demanding Holder elects to pay such Registration Expenses pursuant to clause
(ii) of the second sentence of this Section 2.1.6.

 



8

 

 

2.2 Piggyback Registration.

 

2.2.1 Piggyback Rights. Subject to Section 2.4.3, if the Company or any Holder
proposes to conduct a registered offering of, or if the Company proposes to file
a Registration Statement under the Securities Act with respect to the
Registration of, equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into equity securities, for its
own account or for the account of stockholders of the Company (or by the Company
and by the stockholders of the Company including, without limitation, an
Underwritten Shelf Takedown pursuant to Section 2.1 hereof), other than a
Registration Statement (or any registered offering with respect thereto)
(i) filed in connection with any employee stock option or other benefit plan,
(ii) pursuant to a Registration Statement on Form S-4 (or similar form that
relates to a transaction subject to Rule 145 under the Securities Act or any
successor rule thereto), (iii) for an offering of debt that is convertible into
equity securities of the Company or (iv) for a dividend reinvestment plan, then
the Company shall give written notice of such proposed offering to all of the
Holders of Registrable Securities as soon as practicable but not less than ten
(10) days before the anticipated filing date of such Registration Statement or,
in the case of an Underwritten Offering pursuant to a Shelf Registration, the
applicable “red herring” prospectus or prospectus supplement used for marketing
such offering, which notice shall (A) describe the amount and type of securities
to be included in such offering, the intended method(s) of distribution, and the
name of the proposed managing Underwriter or Underwriters, if any, in such
offering, and (B) offer to all of the Holders of Registrable Securities the
opportunity to include in such registered offering such number of Registrable
Securities as such Holders may request in writing within five (5) days after
receipt of such written notice (such registered offering, a “Piggyback
Registration”). Subject to Section 2.2.2, the Company shall, in good faith,
cause such Registrable Securities to be included in such Piggyback Registration
and, if applicable, shall use its commercially reasonable efforts to cause the
managing Underwriter or Underwriters of such Piggyback Registration to permit
the Registrable Securities requested by the Holders pursuant to this Section
2.2.1 to be included therein on the same terms and conditions as any similar
securities of the Company included in such registered offering and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. The inclusion of any Holder’s
Registrable Securities in a Piggyback Registration shall be subject to such
Holder’s agreement to enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering.

 

2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Offering that is to be a Piggyback Registration,
in good faith, advises the Company and the Holders of Registrable Securities
participating in the Piggyback Registration in writing that the dollar amount or
number of shares of Class A Common Stock or other equity securities that the
Company desires to sell, taken together with (i) the shares of Class A Common
Stock or other equity securities, if any, as to which Registration or a
registered offering has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder, (ii) the Registrable Securities as to which registration
has been requested pursuant to Section 2.2 hereof, and (iii) the shares of Class
A Common Stock or other equity securities, if any, as to which Registration or a
registered offering has been requested pursuant to separate written contractual
piggy-back registration rights of other stockholders of the Company, exceeds the
Maximum Number of Securities, then:

 

(a) If the Registration or registered offering is undertaken for the Company’s
account, the Company shall include in any such Registration or registered
offering (A) first, the shares of Class A Common Stock or other equity
securities that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities; (B) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Holders exercising their rights to register their
Registrable Securities pursuant to Section 2.2.1, pro rata, based on the
respective number of Registrable Securities that each Holder has requested be
included in such Underwritten Offering and the aggregate number of Registrable
Securities that the Holders have requested to be included in such Underwritten
Offering, which can be sold without exceeding the Maximum Number of Securities;
and (C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), the shares of Class A Common
Stock or other equity securities, if any, as to which Registration or a
registered offering has been requested pursuant to written contractual
piggy-back registration rights of other stockholders of the Company, which can
be sold without exceeding the Maximum Number of Securities;

 

9

 

 

(b) If the Registration or registered offering is pursuant to a request by
persons or entities other than the Holders of Registrable Securities, then the
Company shall include in any such Registration or registered offering (A) first,
the shares of Class A Common Stock or other equity securities, if any, of such
requesting persons or entities, other than the Holders of Registrable
Securities, which can be sold without exceeding the Maximum Number of
Securities; (B) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the Registrable Securities of
Holders exercising their rights to register their Registrable Securities
pursuant to Section 2.2.1, pro rata, based on the respective number of
Registrable Securities that each Holder has requested be included in such
Underwritten Offering and the aggregate number of Registrable Securities that
the Holders have requested to be included in such Underwritten Offering, which
can be sold without exceeding the Maximum Number of Securities; (C) third, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), the shares of Class A Common Stock or other
equity securities that the Company desires to sell, which can be sold without
exceeding the Maximum Number of Securities; and (D) fourth, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A), (B) and (C), the shares of Class A Common Stock or other equity
securities for the account of other persons or entities that the Company is
obligated to register pursuant to separate written contractual arrangements with
such persons or entities, which can be sold without exceeding the Maximum Number
of Securities; and

 

(c) If the Registration or registered offering is pursuant to a request by
Holder(s) of Registrable Securities pursuant to Section 2.1 hereof, then the
Company shall include in any such Registration or registered offering securities
pursuant to Section 2.1.5.

 

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
(other than a Demanding Holder, whose right to withdrawal from an Underwritten
Shelf Takedown, and related obligations, shall be governed by Section 2.1.6)
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration or, in the
case of a Piggyback Registration pursuant to a Shelf Registration, the filing of
the applicable “red herring” prospectus or prospectus supplement with respect to
such Piggyback Registration used for marketing such transaction. The Company
(whether on its own good faith determination or as the result of a request for
withdrawal by persons pursuant to separate written contractual obligations) may
withdraw a Registration Statement filed with the Commission in connection with a
Piggyback Registration (which, in no circumstance, shall include the Shelf) at
any time prior to the effectiveness of such Registration Statement.
Notwithstanding anything to the contrary in this Agreement (other than Section
2.1.6), the Company shall be responsible for the Registration Expenses incurred
in connection with the Piggyback Registration prior to its withdrawal under this
Section 2.2.3.

 

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, subject
to Section 2.1.6, any Piggyback Registration effected pursuant to Section 2.2
hereof shall not be counted as a demand for an Underwritten Shelf Takedown under
Section 2.1.4 hereof.

 

2.3 Market Stand-off. In connection with any Underwritten Offering of equity
securities of the Company (other than a Block Trade), each Holder participating
in the Underwritten Offering agrees that it shall not Transfer any shares of
Class A Common Stock or other equity securities of the Company (other than those
included in such offering pursuant to this Agreement), without the prior written
consent of the Company, during the 90-day period beginning on the date of
pricing of such offering, except in the event the Underwriters managing the
offering otherwise agree by written consent. Each Holder agrees to execute a
customary lock-up agreement in favor of the Underwriters to such effect (in each
case on substantially the same terms and conditions as all such Holders).

 



10

 

 

2.4 Block Trades.

 

2.4.1 Notwithstanding the foregoing, at any time and from time to time when an
effective Shelf is on file with the Commission, if a Demanding Holder wishes to
engage in an underwritten or other coordinated registered offering not involving
a “roadshow,” an offer commonly known as a “block trade” (a “Block Trade”), with
a total offering price reasonably expected to exceed, in the aggregate, either
(x) $50 million or (y) all remaining Registrable Securities held by the
Demanding Holder, then notwithstanding the time periods provided for in Section
2.1.4, such Demanding Holder only need to notify the Company of the Block Trade
at least five (5) business days prior to the day such offering is to commence
and the Company shall as expeditiously as possible use its commercially
reasonable efforts to facilitate such Block Trade; provided that the Demanding
Holders representing a majority of the Registrable Securities wishing to engage
in the Block Trade shall use commercially reasonable efforts to work with the
Company and any Underwriters prior to making such request in order to facilitate
preparation of the registration statement, prospectus and other offering
documentation related to the Block Trade.

 

2.4.2 Prior to the filing of the applicable “red herring” prospectus or
prospectus supplement used in connection with a Block Trade, a
majority-in-interest of the Demanding Holders initiating such Block Trade shall
have the right to submit a Withdrawal Notice to the Company and the Underwriter
or Underwriters (if any) of their intention to withdraw from such Block Trade.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with a block
trade prior to its withdrawal under this Section 2.4.2.

 

2.4.3 Notwithstanding anything to the contrary in this Agreement, Section 2.2
hereof shall not apply to a Block Trade initiated by a Demanding Holder pursuant
to this Agreement.

 

2.4.4 The Demanding Holder in a Block Trade shall have the right to select the
Underwriters for such Block Trade (which shall consist of one or more reputable
nationally recognized investment banks).

 

Article III
COMPANY PROCEDURES

 

3.1 General Procedures. In connection with any Shelf and/or Shelf Takedown, the
Company shall use its commercially reasonable efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended plan of distribution thereof, and pursuant thereto the Company
shall, as expeditiously as possible:

 

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities have ceased to be Registrable
Securities;

 

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by any Holder that holds at least two
point five (2.5%) percent of the Registrable Securities registered on such
Registration Statement or any Underwriter of Registrable Securities or as may be
required by the rules, regulations or instructions applicable to the
registration form used by the Company or by the Securities Act or rules and
regulations thereunder to keep the Registration Statement effective until all
Registrable Securities covered by such Registration Statement are sold in
accordance with the intended plan of distribution set forth in such Registration
Statement or supplement to the Prospectus;

 

3.1.3 prior to filing a Registration Statement or Prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;

 

11

 

  

3.1.4 prior to any public offering of Registrable Securities (i) register or
qualify the Registrable Securities covered by the Registration Statement under
such securities or “blue sky” laws of such jurisdictions in the United States as
the Holders of Registrable Securities included in such Registration Statement
(in light of their intended plan of distribution) may request (or provide
evidence satisfactory to such Holders that the Registrable Securities are exempt
from such registration or qualification) and (ii) take such action necessary to
cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be necessary or advisable to enable the
Holders of Registrable Securities included in such Registration Statement to
consummate the disposition of such Registrable Securities in such jurisdictions;
provided, however, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify or take any action to which it would be subject to general service of
process or taxation in any such jurisdiction where it is not then otherwise so
subject;

 

3.1.5 cause all such Registrable Securities to be listed on each national
securities exchange on which similar securities issued by the Company are then
listed;

 

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

 

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

 

3.1.8 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus (or such shorter period of time as may be necessary in order to
comply with the Securities Act, the Exchange Act, and the rules and regulations
promulgated under the Securities Act or Exchange Act, as applicable), furnish a
copy thereof to each seller of such Registrable Securities or its counsel
(excluding any exhibits thereto and any filing made under the Exchange Act that
is to be incorporated by reference therein);

 

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 

3.1.10 permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or Underwriters agree to confidentiality arrangements
reasonably satisfactory to the Company, prior to the release or disclosure of
any such information;

 

12

 

  

3.1.11 obtain a “comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Offering or other coordinated
offering that is registered pursuant to a Registration Statement, in customary
form and covering such matters of the type customarily covered by “comfort”
letters as the managing Underwriter or other similar type of sales agent or
placement agent may reasonably request, and reasonably satisfactory to a
majority-in-interest of the participating Holders;

 

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority-in-interest of the participating Holders;

 

3.1.13 in the event of any Underwritten Offering or other coordinated offering
that is registered pursuant to a Registration Statement, enter into and perform
its obligations under an underwriting agreement, sales agreement or placement
agreement, in usual and customary form, with the managing Underwriter, sales
agent or placement agent of such offering;

 

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any successor rule then in effect);

 

3.1.15 with respect to an Underwritten Offering pursuant to Section 2.1.4, use
its reasonable efforts to make available senior executives of the Company to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in such Underwritten Offering; and

 

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 

Notwithstanding the foregoing, the Company shall not be required to provide any
documents or information to an Underwriter or other sales agent or placement
agent if such Underwriter or other sales agent or placement agent has not then
been named with respect to the applicable Underwritten Offering or other
coordinated offering that is registered pursuant to a Registration Statement.

 

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ or agents’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders.

 



13

 

 

3.3 Requirements for Participation in Registration Statement Underwritten
Offerings. Notwithstanding anything in this Agreement to the contrary, if any
Holder does not provide the Company with its requested Holder Information, the
Company may exclude such Holder’s Registrable Securities from the applicable
Registration Statement or Prospectus if the Company determines, based on the
advice of counsel, that such information is necessary to effect the registration
and such Holder continues thereafter to withhold such information. No person may
participate in any Underwritten Offering or other coordinated offering for
equity securities of the Company pursuant to a Registration initiated by the
Company hereunder unless such person (i) agrees to sell such person’s securities
on the basis provided in any arrangements approved by the Company and (ii)
completes and executes all customary questionnaires, powers of attorney,
indemnities, lock-up agreements, underwriting or other agreements and other
customary documents as may be reasonably required under the terms of such
arrangements. The exclusion of a Holder’s Registrable Securities as a result of
this Section 3.3 shall not affect the registration of the other Registrable
Securities to be included in such Registration.

 

3.4 Suspension of Sales; Adverse Disclosure; Restrictions on Registration
Rights.

 

3.4.1 Upon receipt of written notice from the Company that a Registration
Statement or Prospectus contains a Misstatement, each of the Holders shall
forthwith discontinue disposition of Registrable Securities until it has
received copies of a supplemented or amended Prospectus correcting the
Misstatement (it being understood that the Company hereby covenants to prepare
and file such supplement or amendment as soon as practicable after the time of
such notice), or until it is advised in writing by the Company that the use of
the Prospectus may be resumed.

 

3.4.2 If the filing, initial effectiveness or continued use of a Registration
Statement in respect of any Registration at any time would (a) require the
Company to make an Adverse Disclosure, (b) require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, or (c) in the good faith
judgment of the majority of the Board such Registration, be seriously
detrimental to the Company and the majority of the Board concludes as a result
that it is essential to defer such filing, initial effectiveness or continued
use at such time, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time determined
in good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under this Section 3.4.2, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to any Registration in connection with any sale
or offer to sell Registrable Securities.

 

3.4.3 (a) during the period starting with the date sixty (60) days prior to the
Company’s good faith estimate of the date of the filing of, and ending on a date
one hundred and twenty (120) days after the effective date of, a
Company-initiated Registration and provided that the Company continues to
actively employ, in good faith, all reasonable efforts to maintain the
effectiveness of the applicable Shelf Registration Statement, or (b) if,
pursuant to Section 2.1.4, Holders have requested an Underwritten Shelf Takedown
and the Company and such Holders are unable to obtain the commitment of
underwriters to firmly underwrite such offering, the Company may, upon giving
prompt written notice of such action to the Holders, delay any other registered
offering pursuant to Section 2.1.4 or 2.4.

 



14

 

 

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings; provided that any documents publicly
filed or furnished with the Commission pursuant to the Electronic Data
Gathering, Analysis and Retrieval System shall be deemed to have been furnished
or delivered to the Holders pursuant to this Section 3.5. The Company further
covenants that it shall take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell shares of Class A Common Stock held by such Holder without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act (or any successor rule then in
effect). Upon the request of any Holder, the Company shall deliver to such
Holder a written certification of a duly authorized officer as to whether it has
complied with such requirements.

 

Article IV
INDEMNIFICATION AND CONTRIBUTION

 

4.1 Indemnification.

 

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers, directors and agents and each
person who controls such Holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and out-of-pocket expenses
(including without limitation reasonable outside attorneys’ fees) resulting from
any untrue or alleged untrue statement of material fact contained in any
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except insofar as the same are caused by or contained in any
information or affidavit so furnished in writing to the Company by such Holder
expressly for use therein.

 

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus (the “Holder Information”) and, to the extent permitted by law, shall
indemnify the Company, its directors, officers and agents and each person who
controls the Company (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and out-of-pocket expenses (including
without limitation reasonable outside attorneys’ fees) resulting from any untrue
or alleged untrue statement of material fact contained in any Registration
Statement, Prospectus or preliminary Prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such Holder
expressly for use therein; provided, however, that the obligation to indemnify
shall be several, not joint and several, among such Holders of Registrable
Securities, and the liability of each such Holder of Registrable Securities
shall be in proportion to and limited to the net proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Registration
Statement. The Holders of Registrable Securities shall indemnify the
Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company.

 

15

 

 

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

 

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
out-of-pocket expenses referred to herein, then the indemnifying party, in lieu
of indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and out-of-pocket expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and the indemnified party,
as well as any other relevant equitable considerations. The relative fault of
the indemnifying party and indemnified party shall be determined by reference
to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this Section 4.1.5 shall be limited to the amount
of the net proceeds received by such Holder in such offering giving rise to such
liability. The amount paid or payable by a party as a result of the losses or
other liabilities referred to above shall be deemed to include, subject to the
limitations set forth in Sections 4.1.1, 4.1.2 and 4.1.3 above, any legal or
other fees, charges or out-of-pocket expenses reasonably incurred by such party
in connection with any investigation or proceeding. The parties hereto agree
that it would not be just and equitable if contribution pursuant to this Section
4.1.5 were determined by pro rata allocation or by any other method of
allocation, which does not take account of the equitable considerations referred
to in this Section 4.1.5. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 4.1.5 from any person who was not guilty
of such fraudulent misrepresentation.

 



16

 

 

Article V
MISCELLANEOUS

 

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail or facsimile.
Each notice or communication that is mailed, delivered, or transmitted in the
manner described above shall be deemed sufficiently given, served, sent, and
received, in the case of mailed notices, on the third business day following the
date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, electronic mail or facsimile, at such time as it is
delivered to the addressee (with the delivery receipt or the affidavit of
messenger) or at such time as delivery is refused by the addressee upon
presentation. Any notice or communication under this Agreement must be
addressed, if to the Company, to: 900 North Michigan Avenue, Suite 1100,
Chicago, IL 60611, Attention: Legal Department, Email: legal@gcmlp.com, and, if
to any Holder, at such Holder’s address or facsimile number as set forth in the
Company’s books and records. Any party may change its address for notice at any
time and from time to time by written notice to the other parties hereto, and
such change of address shall become effective thirty (30) days after delivery of
such notice as provided in this Section 5.1.

 

5.2 Assignment; No Third Party Beneficiaries.

 

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

 

5.2.2 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

 

5.2.3 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

 

5.2.4 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

 

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

5.4 Governing Law. This Agreement, and all claims or causes of action based
upon, arising out of, or related to this Agreement, shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to principles or rules of conflict of Laws to the extent such principles
or rules would require or permit the application of Laws of another
jurisdiction.

 



17

 

 

5.5 Jurisdiction; Waiver of Jury Trial.



 

5.5.1 Any proceeding or Action based upon, arising out of or related to this
Agreement or the Transactions must be brought in the Court of Chancery of the
State of Delaware (or, to the extent such Court does not have subject matter
jurisdiction, the Superior Court of the State of Delaware), or, if it has or can
acquire jurisdiction, in the United States District Court for the District of
Delaware, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such proceeding or Action, waives any
objection it may now or hereafter have to personal jurisdiction, venue or to
convenience of forum, agrees that all claims in respect of the proceeding or
Action shall be heard and determined only in any such court, and agrees not to
bring any proceeding or Action arising out of or relating to this Agreement or
the Transactions in any other court. Nothing herein contained shall be deemed to
affect the right of any party to serve process in any manner permitted by Law or
to commence legal proceedings or otherwise proceed against any other party in
any other jurisdiction, in each case, to enforce judgments obtained in any
Action, suit or proceeding brought pursuant to this Section 5.5.

 

5.5.2 Each party acknowledges and agrees that any controversy which may arise
under this Agreement and the Transactions is likely to involve complicated and
difficult issues, and therefore each such party hereby irrevocably,
unconditionally and voluntarily waives any right such party may have to a trial
by jury in respect of any Action, suit or proceeding directly or indirectly
arising out of or relating to this Agreement or any of the Transactions.

 

5.6 Amendments and Modifications. Upon the written consent of (a) the Company
and (b) the Holders of a majority of the total Registrable Securities,
compliance with any of the provisions, covenants and conditions set forth in
this Agreement may be waived, or any of such provisions, covenants or conditions
may be amended or modified; provided, however, that in the event any such
waiver, amendment or modification would be adverse in any material respect to
the material rights or obligations hereunder of a Holder of at least two point
five (2.5%) percent of the Registrable Securities, the written consent of such
Holder will also be required; provided further that in the event any such
waiver, amendment or modification would be disproportionate and adverse in any
material respect to the material rights or obligations hereunder of a Holder,
the written consent of such Holder will also be required. No course of dealing
between any Holder or the Company and any other party hereto or any failure or
delay on the part of a Holder or the Company in exercising any rights or
remedies under this Agreement shall operate as a waiver of any rights or
remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.

 

5.7 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration Statement filed by the
Company for the sale of securities for its own account or for the account of any
other person.

 

5.8 Term. This Agreement shall terminate with respect to any Holder on the date
that such Holder no longer holds any Registrable Securities. The provisions of
Section 3.5 and Article IV shall survive any termination.

 

5.9 Holder Information. Each Holder agrees, if requested in writing, to
represent to the Company the total number of Registrable Securities held by such
Holder in order for the Company to make determinations hereunder.

 

[SIGNATURE PAGES FOLLOW]

 

18

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 



  COMPANY         GCM Grosvenor Inc.   a Delaware corporation         By: /s/
Michael J. Sacks     Name: Michael J. Sacks     Title: Chief Executive Officer  
      HOLDERS:         CF Finance Holdings LLC   a Delaware limited liability
company         By: /s/ Paul Pion     Name: Paul Pion     Title: Chief Financial
Officer         Grosvenor Holdings, L.L.C.   an Illinois limited liability
company         By: MJS, LLC, its Managing Member         By: /s/ Michael J.
Sacks     Name: Michael J. Sacks     Title: Manager         By: Michael J.
Sacks, its Managing Member         /s/ Michael J. Sacks   Michael J. Sacks

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

  GCM Grosvenor Management, LLC   a Delaware limited liability company        
By: Grosvenor Holdings, L.L.C., its Managing Member         By: MJS, LLC, its
Managing Member         By: /s/ Michael J. Sacks     Name: Michael J. Sacks    
Title: Manager         By: Michael J. Sacks, its Managing Member           /s/
Michael J. Sacks     Michael J. Sacks         Grosvenor Holdings II, L.L.C.   a
Delaware limited liability company         By: Grosvenor Holdings, L.L.C., its
Managing Member         By: MJS, LLC, its Managing Member         By: /s/
Michael J. Sacks     Name: Michael J. Sacks     Title: Manager         By:
Michael J. Sacks, its Managing Member         /s/ Michael J. Sacks   Michael J.
Sacks

 

[Signature Page to Amended and Restated Registration Rights Agreement]

 





 

 



 

  